 



Exhibit 10.1

VOTING AGREEMENT

     VOTING AGREEMENT, dated as of July 14, 2005 (this “Agreement”), by and
between The GEO Group, Inc., a Florida corporation (“Parent”) and James F.
Slattery (“Stockholder”).

     WHEREAS, concurrently herewith, Parent, GEO Acquisition Inc., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and
Correctional Services Corporation, a Delaware corporation (the “Company”), are
entering into an Agreement and Plan of Merger (the “Merger Agreement”;
capitalized terms used but not defined herein shall have the meanings set forth
in the Merger Agreement), pursuant to which (and subject to the terms and
conditions set forth therein) Merger Sub will merge with and into the Company
(the “Merger”), and each issued and outstanding share of common stock, par value
$.01 per share, of the Company (the “Company Common Stock”), will be converted
into the right to receive the Merger Consideration;

     WHEREAS, Stockholder beneficially owns 797,245 shares of Company Common
Stock (the “Owned Shares” and, together with any shares of Company Common Stock
of which Stockholder acquires beneficial ownership after the date hereof and
prior to the termination hereof, whether upon exercise of options, warrants,
conversion of other convertible securities or otherwise, are collectively
referred to herein as the “Covered Shares”);

     WHEREAS, in order to induce Parent to enter into the Merger Agreement and
proceed with the Merger, Parent and Stockholder are entering into this
Agreement; and

     WHEREAS, Stockholder acknowledges that Parent is entering into the Merger
Agreement in reliance on the representations, warranties, covenants and other
agreements of Stockholder set forth in this Agreement and would not enter into
the Merger Agreement if Stockholder did not enter into this Agreement.

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby,
Parent and Stockholder hereby agree as follows:

          1.   Agreement to Vote.

          (a) Prior to any termination of this Agreement, Stockholder hereby
agrees that it shall, and shall cause any other holder of record of any Covered
Shares to, at any meeting of the stockholders of the Company (whether annual or
special and whether or not an adjourned or postponed meeting), however called,
(i) when a meeting is held, appear at such meeting or otherwise cause the
Covered Shares to be counted as present thereat for the purpose of establishing
a quorum, (ii) vote (or cause to be voted) in person or by proxy all Covered
Shares in favor of the Merger and any other matters necessary for the
consummation of the Transactions and (iii) vote (or cause to be voted) all
Covered Shares against (A) any proposal for any recapitalization,
reorganization, liquidation, merger, sale of assets or other business
combination between the Company and any other Person (other than the Merger) and
(B) any other action that could reasonably be expected to, impede, interfere
with, delay, postpone or adversely affect the Merger or any of the Transactions,
any transactions contemplated by this Agreement or result in

 



--------------------------------------------------------------------------------



 



a breach in any material respect of any covenant, representation or warranty or
other obligation or agreement of the Company under the Merger Agreement. For the
purposes of this Agreement, the term “Person” means a natural person,
corporation, trust, partnership, joint venture, association, limited liability
company or other business or other legal entity of any kind.

          (b) STOCKHOLDER HEREBY GRANTS TO, AND APPOINTS, PARENT, THE PRESIDENT
OF PARENT AND THE SECRETARY OF PARENT, IN THEIR RESPECTIVE CAPACITIES AS
OFFICERS OF PARENT, AND ANY OTHER DESIGNEE OF PARENT, EACH OF THEM INDIVIDUALLY,
THE STOCKHOLDER’S IRREVOCABLE (UNTIL THE TERMINATION DATE, AS DEFINED BELOW)
PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE THE COVERED
SHARES AS INDICATED IN CLAUSE (a) OF THIS SECTION 1. STOCKHOLDER INTENDS THIS
PROXY TO BE IRREVOCABLE (UNTIL THE TERMINATION DATE, AS DEFINED BELOW) AND
COUPLED WITH AN INTEREST AND WILL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER
INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND
HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED BY STOCKHOLDER WITH RESPECT TO THE
COVERED SHARES.

          (c) Except as set forth in clause (a) of this Section 1, Stockholder
shall not be restricted from voting in favor of, against or abstaining with
respect to any matter presented to the stockholders of the Company. In addition,
nothing in this Agreement shall give Parent or any of its officers or designees
the right to vote any Covered Shares in connection with the election of
directors.

     2.   No Inconsistent Agreements. Stockholder hereby covenants and agrees
that, except as contemplated by this Agreement, it (a) has not entered into, and
shall not enter at any time while this Agreement remains in effect, any voting
agreement or voting trust with respect to the Covered Shares and (b) has not
granted, and shall not grant at any time while this Agreement remains in effect,
a proxy or power of attorney with respect to the Covered Shares, in either case,
which is inconsistent with its obligations pursuant to this Agreement.

     3.   Termination. This Agreement shall terminate upon the earliest of
(a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with its terms, and (c) written notice of termination of this
Agreement by Parent to Stockholder, such earliest date being referred to herein
as the “Termination Date”.

     4.   Representations and Warranties.

          (a) Representations and Warranties of Parent. Parent hereby represents
and warrants to Stockholder as follows:

     (i) Valid Existence. Parent is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power and authority and all
necessary governmental approvals to own, lease and operate its properties and to
carry on its business as it is now being conducted.

2



--------------------------------------------------------------------------------



 



     (ii) Authority Relative to This Agreement. Parent has all necessary
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement by Parent and
the consummation by Parent of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action, and no other
corporate proceedings on the part of Parent are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly authorized, executed and delivered by Parent and,
assuming due authorization, execution and delivery by Stockholder, constitutes a
legal, valid and binding obligation of Parent, enforceable against Parent in
accordance with its terms.

     (iii) No Conflicts. Except for the applicable requirements of the Exchange
Act, (A) no filing with, and no permit, authorization, consent or approval of,
any Governmental Authority is necessary on the part of Parent for the execution
and delivery of this Agreement by Parent and the consummation by Parent of the
transactions contemplated hereby and (B) neither the execution and delivery of
this Agreement by Parent nor the consummation by Parent of the transactions
contemplated hereby nor compliance by Parent with any of the provisions hereof
shall (1) conflict with or violate the Articles of Incorporation or Bylaws of
Parent, (2) result in any breach or violation of, or constitute a default (or an
event which, with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any property or asset of
Parent pursuant to, any Contract to which Parent is a party or by which Parent
or any property or asset of Parent is bound or affected or (3) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Parent or any of its properties or assets, except in the case of (2) or (3) for
violations, breaches or defaults that would not in the aggregate materially
impair the ability of Parent to perform its obligations hereunder.

          (b) Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to Parent as follows:

     (i) Ownership of Securities. As of the date of this Agreement,
(A) Stockholder beneficially owns the Owned Shares, (B) Stockholder is the sole
record holder of the Owned Shares free and clear of Liens (other than Liens
created by this Agreement), (C) Stockholder has sole voting power and sole power
of disposition with respect to all Owned Shares, with no restrictions (other
than those created by this Agreement or in connection with the arrangements set
forth on Schedule I attached to this Agreement), subject to applicable federal
securities laws on their rights of disposition pertaining thereto,
(D) Stockholder beneficially owns stock options representing the right to buy
190,000 shares of Company Common Stock, all of which are issuable upon the
exercise of currently exercisable stock options (the “Options”), and
(E) Stockholder does not own beneficially or of record any equity securities of
the Company other than the Covered Shares or the Options. Stockholder has not
appointed or granted any proxy which is still in effect with respect to the
Owned Shares. As used in this Agreement, the terms “beneficial owner”,
“beneficial ownership”, “beneficially owns” or “owns

3



--------------------------------------------------------------------------------



 



beneficially”, with respect to any securities, refer to the beneficial ownership
of such securities as determined under Rule 13d-3(a) of the Exchange Act.

     (ii) Existence, Power; Binding Agreement. Stockholder has full power and
authority to execute and deliver this Agreement, to perform his obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Stockholder and, assuming
due authorization, execution and delivery by Parent, constitutes a legal, valid
and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms. If Stockholder is married, and any of the Covered
Shares constitute community property or otherwise need spousal or other approval
for this Agreement to be legal, valid and binding, this Agreement has been duly
authorized, executed and delivered by, and constitutes the legal, valid and
binding obligation of, Stockholder’s spouse, enforceable in accordance with its
terms.

     (iii) No Conflicts. Except for the applicable requirements of the Exchange
Act (A) no filing with, and no permit, authorization, consent or approval of,
any state, federal or foreign governmental authority is necessary on the part of
Stockholder for the execution and delivery of this Agreement by Stockholder and
the consummation by Stockholder of the transactions contemplated hereby and
(B) none of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will (1) result in
any breach or violation of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien on any property or asset of Stockholder
pursuant to, any Contract to which Stockholder is a party or by which
Stockholder or any property or asset of Stockholder is bound or affected or (3)
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Stockholder or any of its properties or assets, except in the case
of (2) or (3) for violations, breaches or defaults that would not in the
aggregate materially impair the ability of Stockholder to perform its
obligations hereunder.

     (iv) Accredited Investor. Stockholder is an “accredited investor” (as
defined under the Securities Act) and a sophisticated investor, is capable of
evaluating the merits and risks of its investments and has the capacity to
protect its own interests.

          5.   Certain Covenants. Stockholder hereby covenants and agrees as
follows:

          (a) No Solicitation. Prior to any termination of this Agreement,
subject to Section 7 hereof (with respect to Stockholder), Stockholder agrees
that neither it nor any of its Representatives shall, directly or indirectly,
solicit (including by way of furnishing information) any inquiries or the making
of any proposal by any Person or entity (other than Parent or any affiliate of
Parent) which constitutes, or could reasonably be expected to lead to, an
Acquisition Proposal. In addition, neither the Stockholder nor any of its
respective affiliates shall, directly or indirectly, make any proposal which
constitutes, or could reasonably be expected to lead to, an Acquisition
Proposal. If Stockholder receives a bona fide inquiry or proposal with respect
to the

4



--------------------------------------------------------------------------------



 



sale of shares of Company Common Stock, then Stockholder shall promptly inform
the Company and Parent of the terms and conditions, if any, of such inquiry or
proposal and the identity of the Person making it. Stockholder will immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any parties conducted prior to the date of this Agreement with
respect to any of the foregoing.

          (b) Restriction on Transfer, Proxies and Non-Interference. Except as
set forth in Section 8 hereof, Stockholder hereby agrees, while this Agreement
is in effect, and except as contemplated hereby, not to (i) sell, transfer,
pledge, encumber, assign or otherwise dispose of, or enter into any Contract,
option or other arrangement or understanding with respect to the sale, transfer,
pledge, encumbrance, assignment or other disposition of, any of the Covered
Shares or Options, (ii) grant any proxies or powers of attorney, deposit any
Covered Shares into a voting trust or enter into a voting agreement with respect
to any Covered Shares or (iii) knowingly take any action that would make any
representation or warranty of Stockholder contained herein untrue or incorrect
or have the effect of preventing or disabling Stockholder from performing its
obligations under this Agreement.

          (c) Additional Covered Shares. Stockholder agrees, while this
Agreement is in effect, to promptly notify Parent of the number of any new
shares of Common Stock of which Stockholder acquires beneficial ownership after
the date hereof (including, upon the exercise of Options).

          6.   Further Assurances. From time to time, at the other party’s
request and without further consideration, each party hereto shall take such
reasonable further action as may reasonably be necessary or desirable to
consummate and make effective the transactions contemplated by this Agreement.

          7.   Fiduciary Duties. Notwithstanding anything in this Agreement to
the contrary: (a) Stockholder makes no agreement or understanding herein in any
capacity other than in Stockholder’s capacity as a record holder and beneficial
owner of Covered Shares, (b) nothing herein shall be construed to limit or
affect any action or inaction by Stockholder acting in such person’s capacity as
a director or officer of the Company and in compliance with Section 6.03 of the
Merger Agreement, (c) Stockholder may provide information and engage in
discussions with a third party, as and to the extent that the Company is
permitted to do so, if, after the Company shall have received an unsolicited
bona fide written Acquisition Proposal from such third party, the Company Board
has complied with the provisions of Section 6.03(a) of the Merger Agreement, and
(d) Stockholder shall have no liability to Parent or any of its affiliates under
this Agreement or otherwise as a result of any action or inaction by Stockholder
in such person’s capacity as a director or officer of the Company and in
compliance with Section 6.03 of the Merger Agreement.

          8.   Permitted Transfers. Notwithstanding anything in this Agreement
to the contrary, Stockholder may transfer any or all of the Covered Shares, in
accordance with provisions of applicable Law, to Stockholder’s spouse,
ancestors, descendants or any trust (controlled by Stockholder) for any of their
benefit or to a charitable trust (controlled by Stockholder); provided, however,
that, prior to and as a condition to the effectiveness of such transfer, each
Person to which any of such Covered Shares or any interest in any of such
Covered

5



--------------------------------------------------------------------------------



 



Shares is or may be transferred shall have executed and delivered to Parent a
counterpart of this Agreement pursuant to which such Person shall be bound by
all of the terms and provisions of this Agreement, and shall have agreed in
writing with Parent to hold such Covered Shares or interest in such Covered
Shares subject to all of the terms and provisions of this Agreement.

          9.   No Control. Nothing contained in this Agreement shall give Parent
the right to control or direct the Company or the Company’s operations.

          10.   Amendment. This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.

          11.   Non-survival of Representations and Warranties. The respective
representations and warranties of Stockholder and Parent contained herein shall
not survive the closing of the transactions contemplated hereby and by the
Merger Agreement.

          12.   Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing in the English language and shall
be deemed duly given (a) on the date of delivery if delivered personally, (b) on
the first business day following the date of dispatch if delivered by a
nationally recognized next-day courier service, (c) on the fifth business day
following the date of mailing if delivered by registered or certified mail
(postage prepaid, return receipt requested) or (d) if sent by facsimile
transmission, when transmitted and receipt is confirmed. All notices hereunder
shall be delivered to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 12):

          if to Parent:



                       The GEO Group, Inc.
621 Northwest 53rd Street
Boca Raton, Florida 33487
Facsimile No: (561) 893-0101
Attention: John Bulfin

          with a copy to:



                       Akerman Senterfitt
One Southeast Third Avenue, 28th Floor
Miami, Florida 33131
Facsimile No: (305) 374-5095
Attention: Jose Gordo
                    Stephen K. Roddenberry

6



--------------------------------------------------------------------------------



 



          if to Stockholder:



                       James F. Slattery
Correctional Services Corporation
1819 Main Street, Suite 1000
Sarasota, Florida 34236
Facsimile: (941) 952-9198

          with a copy to:



                       Epstein, Becker & Green
250 Park Avenue
New York, New York 10177
Facsimile: (212) 669-0989
Attention: Theodore L. Polin
                    Sidney Todres

          13.   Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

          14.   Entire Agreement; Assignment. This Agreement (a) constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and undertakings, both written and
oral, among the parties hereto with respect to the subject matter hereof and
(b) shall not be assigned by operation of law or otherwise, except that Parent
may assign all or any of its rights and obligations hereunder to any direct or
indirect wholly owned subsidiary of Parent; provided, however, that no such
assignment shall relieve the assigning party of its obligations hereunder if
such assignee does not perform such obligations.

          15.   Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties hereto shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity.

          16.   Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that State. All Actions arising out
of or relating to this Agreement shall be heard and determined exclusively in
the Delaware Court of Chancery. The parties hereto hereby (a) submit to the
exclusive jurisdiction of the Delaware Court of Chancery for the purpose of any
Action arising out of or relating to this Agreement brought by any party hereto,
and (b) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any

7



--------------------------------------------------------------------------------



 



such Action, any claim that it is not subject personally to the jurisdiction of
the above-named court, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by the above-named court. This
Agreement does not involve less than $100,000, and the parties intend that 6
Del.C. §2708 shall apply to this Agreement.

          17.   Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

          18.   Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Parent and Stockholder have caused to be executed or
executed this Agreement as of the date first written above.

            THE GEO GROUP, INC.
      By:   /s/ George C. Zoley         Name:   George C. Zoley        Title:  
Chairman and CEO              /s/ James F. Slattery       JAMES F. SLATTERY, as
Stockholder           

9